Case 1:09-cr-01016-DLC Document176 Filed 09/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

a i a a a a i i a a x
UNITED STATES OF AMERICA, : 09Cr1016-04 (DLC)
-VO : ORDER

FELIX SANTIAGO Il,

Defend .

efendant USDC SDNY
Be xX, DOCUMENT

ELECTRONICALLY FILED
DOC #: ' .

DENISE COTE, District Judge: DATE FILED: hn Lo 2s

 

 

 

 

 

 

 

 

 

A hearing on the specifications of violation of the
conditions of supervised release is scheduled to occur on
Tuesday, September 15, 2020. On September 10, the Government
requested an adjournment of the hearing due to the
unavailability of one of its witnesses, who is required to
quarantine due to the COVID-19 pandemic. The defendant does not
consent to proceed remotely and instead prefers to adjourn the
hearing so that it may occur in court. Accordingly, it is
hereby

ORDERED that the hearing is adjourned to Wednesday,
September 30 at 9:30 a.m. in Courtroom 18B.

IT IS FURTHER ORDERED that the parties are reminded that
all individuals seeking entry to 500 Pearl Street must complete
a questionnaire and have their temperature taken before being
allowed entry into the courthouse. To gain entry to 500 Pearl

Street, follow the instructions provided here:

 
Case 1:09-cr-01016-DLC Document176 Filed 09/11/20 Page 2 of 2

https: //nysd.uscourts.gov/sites/default/files/2020-

 

O7/SDNY%20Screening%20Instructions.pdf

 

IT IS FURTHER ORDERED that all individuals must practice
social distancing at all times in the courthouse. Individuals
also must wear face masks at all times in the courthouse unless
the Court authorizes their removal.

TT IS FURTHER ORDERED that members of the press and family
members who are not able to attend the in court hearing may
listen to the hearing through a telephone link by calling 888-
363-4749 and using access code 4324948.

Dated: New York, New York
September 11, 2020

DENISE COTE
United States District Judge

 

 

 
